February8, 1988




     Honorable Ray Farabee           Opinion No.   m-854
     Chairman
     State Affairs Committee         Re: Whether a city of more
     Texas State Senate              than 10,000 inhabitants. is
     P. 0. Box 12068                 required to grant a minimum
     Austin, Texas   78711           30-minute meal    break to
                                     police officers (RQ-1231)
     Dear Senator Farabee:
          You ask whether a city having a population in excess
     of 10,000 is required to give its police officers at least
     a thirty minute meal break during their work period. Your
     question is prompted by language found in House Bill No.
     2250, enacted during the regular session of the 70th
     Legislature (Acts 1987, 70th Leg., ch. 933, at 6272).
     House Bill No. 2250 amended article 1269p, V.T.C.S. This
     article was also repealed and recodified during the same
     legislative session as section 142.001 of the Local
     Government Code. Acts 1987, 70th Leg., ch. 149, at 1397,
     1721 and.2545. The repeal of a statute in a recodifica-
     tion does not affect an amendment to that statute by the
     same legislature. See Gov't Code 9311.031(c). Therefore,
     any language found in House Bill No. 2250 that is
     inconsistent with or in addition to language in the
     recodification will be preserved and given effect.
          Both House Bill No. 2250 and section 142.001 of the
     Local Government Code relate to the hours of labor of
     firefighters and police     officers in cities     with a
     population in excess of 10,000 inhabitants.   The statutes
     provide details for determining the number of hours to be
     worked and the rate of pay for certain employees.     Sub-
     sections (j) and (k) of section 142.001 (formerly section
     6A of article 1269p) provide: (1) the maximum number of
     hours that a police officer may be required to work during
P.   a calendar week: and (2) the officer's entitlement to
     compensatory pay or compensatory leave       for overtime
     worked.
          In House Bill No. 2250, the legislature specified the
     time to be taken into account in determining an officer's



                               p. 4132
Honorable Ray Farabee - Page 2     p-854)




compensation. Section 2 of the bill amended section 6A of
article 1269p, V.T.C.S., by adding the following language:
                                                             ?,
      Compensable hours of work includes all of
      the time during which a policeman is on duty
      on the city's premises or at a prescribed
      workplace, as well as all other time during
      which the policeman is suffered or permitted
      to work for the city.     Such time includes
      all preshift     activities   and   postshift
      activities which are an integral part of the
      policeman's principal activity or which are
      closely related to the performance of the
      principal activity.    Time saent awav from
      the citv's nremises under condrtions that
      are so circumscribed that thev restrict the
      policeman from effectivelv usina the time
      for nersonal oursuits also constitutes hours
      of work.   Bona fide meal neriods are not
      yorktime. Bona fide meal neriods do not
      include coffee breaks or time for snacks.
      :    ol'c      m                e     elieved
      from dutv fo: the nurooses of eatina reaular
      meals. Ordinarilv 30 minutes or more is
      lona enouah for a bona fide meal neriod.    A
      shorter neriod mav be lona enouah under
      snecial conditions.    The ooliceman is not
      relieved if he is recuired to nerform any
      duties. whether active or inactive, while
      eating. (Emphasis added.)1
     The purpose of the reference to meal      periods is
unambiguous; if the period is not to be considered as
compensable worktime, then the officer must be relieved of
all official duties, and the period must generally meet or
exceed thirty minutes. In providing the thirty minute
guideline, the legislature is providing a guide to cities
to distinguish between compensable and noncompensable
time. As we read the above-quoted language, there is no
requirement for a city to provide a thirty minute meal
break. There is a requirement that a city include meal


      1. This section does not apply to a city with a             ---.

population in excess of 1.5 million inhabitants. Section
4 of House Bill No. 2250 added section 6E to article 1269p
to establish the hours for police officers in those
cities.
                                                             1




                         p. 4133
Honorable Ray Farabee - Page 3   (m-854)




breaks of less than thirty minutes in its calculation of
an officer's pay.   An exception is provided for special
conditions. Also, the language requires any meal period,
regardless of duration, to be considered worktime unless
the police officer is fully relieved of his duties for the
purpose of eating a regular meal.
     We note that article 5154c-1, V.T.C.S. (the Fire and
Police Employee Relations Act), may be relevant to your
inquiry. This statute authorizes collective bargaining
for firefighters and police officers in cities, towns, and
other political subdivisions which adopt the provisions
of the statute. "Wages, hours, working conditions and all
other terms and conditions of employmentt'are subject to
negotiation under this statute. Sec. 5(a).
                       SUMMARY
            House Bill No. 2250 does not require a
       city with a population in excess of 10,000
       inhabitants to provide its police officers a
       minimum meal period of thirty minutes. If a
       police officer is not fully relieved of his
       duties for the purpose of eating a regular
       meal, a meal period is considered com-
       pensable work time.




WARY KELLER
First Assistant Attorney General
LOU MCCREARY
Executive Assistant Attorney General
JUDGE ZOLLIE STEAEIEY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by Karen C. Gladney
Assistant Attorney General




                          p. 4134